Title: [Diary entry: 7 April 1760]
From: Washington, George
To: 

Monday April 7th. Raind till 6 Oclock pretty hard and then cleard—Wind So[uther]ly and Cloudy all day. In the Evening Colo. Frog came here, and made me an offer of 2400 Acres of Land wch. he has in Culpeper for £400. This Ld. Lyes (according to his acct.) 46 Miles above The Falls of Rappahannock—is well Water’d Timberd & of a Fertile Soil—no Impr[ove]ments on it. I told him that I woud get Captn. Thomas

Fitzhugh to give me his Opinion of the Land when he went next to his Quarter not far from it—or I woud take it in my way from Fredk. when I next went up there as it lies he says only 8 Miles from the place where Josh. Nevil livd at the Pignut Ridge. One Captn. Kennelly lives within a Mile of the Land and is well acquainted with it. People kept Holliday.